DETAILED ACTION
The following Office Action is in response to the Non-Provisional Patent Application filed on January 29, 2019.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Concerning claim 3, line 1 of the claim recites the limitation of “each of the lines”.  However, only a single line has been defined in claim 1, therein lacking antecedent basis for “each of the lines”.  For the purposes of compact prosecution, the limitation will be interpreted as “the line”.  
Claim 4 is further rejected for being dependent upon an indefinite claim.
Concerning claim 8, line 13 of the claim recites the limitation of “the second arm pair”.  However, there is a lack of antecedent basis for this limitation in the claim.  A first and second arm pair are not defined in the claim, only “an arm pair” and “another arm pair”.  For the purposes of compact prosecution, “the second arm pair” will be interpreted as “the another arm pair”.
Claims 9-13 are further rejected for being dependent upon an indefinite claim.
Concerning claim 20, line 1 of the claim recites the limitation of “the pivot element”.  However, there is a lack of antecedent basis for this limitation in the claim.  For the purposes of compact prosecution, “the pivot element” will be interpreted as being “the point element”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. (US 2004/0093023, hereinafter Allen).
Concerning claim 1, the Allen et al. prior art reference teaches a heart valve repair device (Figure 17A; 30), comprising: a pair of first arms (See OA Figure 1 below); and a pair of second arms disposed opposite the pair of first arms (See OA Figure 1 below), one first arm of the first pair of arms and one second arm of the pair of second arms forming a first arm pair (See OA Figure below), wherein the pair of first arms and the pair of second arms are movable between an open configuration in which the arms of the first arm pair are moved apart from one another (Figure 17a) and a closed configuration in which the arms of the first arm pair are brought toward one another to enable grasping of the leaflet tissue therebetween (Figure 17b), wherein the first arm pair includes a point element configured to engage against leaflet tissue (Figure 17b; 196) and is capable of functioning as a pivot point about which a second arm pair pivots (given each arm pair operates independently of each other, the first arm pair may be clamped, and is capable of pivoting about the entry point of 196, said entry point being interpreted as the point element | [¶ 0110]), the second arm pair including a set of through holes through which a line is passed to enable suturing of the leaflet tissue grasped by the second arm pair (Figure 17b; 196, 198, left side will puncture leaflet tissue to tie suture as in 
Concerning claims 2 and 5, the Allen reference teaches the repair device of claim 1, wherein the second arm pair is configured to be adjustable independently from the first arm pair and wherein the pair of first arms are movable independently from the pair of second arms ([¶ 0110]).
Concerning claim 3, the Allen reference teaches the repair device of claim 1, wherein the line comprises an anchor on an end of the line (Figure 17a; 196).
Concerning claim 4, the Allen reference teaches the repair device of claim 1, wherein each hole of the set of through holes is configured to accommodate the anchor on the line (Figure 17b; 196).
Concerning claim 7, the Allen reference teaches the repair device of claim 1, wherein one of the first arms is configured to translate towards one of the second arms in a longitudinal direction (Figure 17b | [¶ 0110]).

    PNG
    media_image1.png
    347
    438
    media_image1.png
    Greyscale

OA Figure 1

Concerning claim 8, the Allen et al. prior art reference teaches a heart valve repair device (Figure 17A; 30), comprising: a pair of distal arms (See OA Figure 1; distal arms = first arms); and a pair of corresponding proximal arms disposed opposite the pair of distal arms (See OA Figure 1; proximal arms = second arms), each distal arm and corresponding opposite proximal arm forming an arm pair (See OA Figure 1; first and second arm pairs), wherein the pair of distal arms and the pair of proximal arms are moveable between an open configuration in which the pair of distal arms and the pair of proximal arms are moved apart from one another (Figure 17a) and a closed configuration in which the pair of distal arms and the pair of proximal arms are brought toward one another to enable grasping of the leaflet tissue therebetween (Figure 17b), wherein the arm pair includes a point element configured to engage against the leaflet tissue (Figure 17b; 196) and is capable of functioning as a pivot point about which another arm pair pivots (given each arm pair operates independently of each other, the one arm pair may be clamped, and is capable of pivoting about the entry point of 196, said entry point being interpreted as the point element | [¶ 0110]), the another arm pair including a through hole through which a suture line is passable to enable suturing of leaflet tissue grasped by the another arm pair (Figure 17b; 196, 198 left side will puncture leaflet tissue to tie suture as in Fig. 17c).
Concerning claims 9 and 11, the Allen reference teaches the repair device of claim 8, wherein the another arm pair is configured to be adjustable independently from the arm pair and wherein the pair of proximal arms is movable independently from the pair of distal arms ([¶ 0110]).
Concerning claim 10, the Allen reference teaches the repair device of claim 8, wherein the suture line comprises an anchor on an end of the suture line (Figure 17a; 196).
Concerning claim 13, the Allen reference teaches the repair device of claim 8, wherein one of the pair of proximal arms is configured to translate towards one of the pair of second arms in a longitudinal direction (Figure 17b | [¶ 0110]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a)(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Allen et al. (US 2004/0093023, hereinafter Allen).
Concerning claim 14, the Allen et al. prior art reference teaches an embodiment of a heart valve repair device (Figure 17A; 30), comprising: a clip device (Figure 17a; 19), the clip device including: two distal arms (See OA Figure 1; distal arms = first arms); and two proximal arms disposed opposite the two distal arms (See OA Figure 1; proximal arms = second arms), one of the distal arms and one of the proximal arms forming a first arm pair (See OA Figure 1) and the other of the distal arms and the other of the proximal arms forming a second arm pair (See OA Figure 1), wherein the distal arm and proximal arm of the first arm pair are moveable between an open configuration in which the distal arm and the proximal arm of the arm pair are moved apart from one another (Figure 17a) and a closed configuration in which the distal arm and the proximal arm of the arm pair are brought toward one another to enable grasping of the leaflet tissue therebetween (Figure 17b), wherein at least the first arm pair includes a point element configured to engage against the leaflet tissue (Figure 17b; 196) and is capable of functioning as a pivot point allowing the second arm pair to rotate about the pivot point (given each arm pair operates independently of each other, the one arm pair may be clamped, and is capable of pivoting about the entry point of 196, said entry point being interpreted as the point element | [¶ 0110]), the left side will puncture leaflet tissue to tie suture as in Fig. 17c).
The Allen reference additionally teaches another embodiment of a heart valve repair device including a suturing catheter having an internal lumen (Figure 12a; 13) through which one or more suture lines are extendable (Figure 12b; 134), the suturing catheter being configured to engage the leaflet tissue to enable passage of the one or more suture lines through the leaflet tissue (Figure 12c-e).
Therefore, given the Allen reference teaches that certain embodiments of stabilizing devices (such as stabilizing device of Figures 17a-c) may be used with certain embodiments of fastening devices (such as fastening device of Figures 12a-e), it would have at least been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments therein teaching a system including the clip device and a suture catheter configured to engage the second arm pair in the same way the suture anchors of the embodiment of Figure 17a-c engage the second arm pair since it is understood that the stabilizing and fastening devices of the Allen reference are interchangeable, and the invention covers all permutations thereof (Allen; [¶ 0011]).
Concerning claim 15, the Allen reference teaches the repair system of claim 14, wherein the suturing catheter includes a deployment catheter which is extendable from the suturing catheter (Figure 12b; 132).
Concerning claim 16, the Allen reference teaches the repair system of claim 15, wherein the suture deployment catheter of the fastening device of Figures 12a-e may pass into the set of through holes and to pierce the leaflet tissue grasped by the second arm pair to deploy the one or more suture lines in the same way as the suture anchors (196) of Figures 17a-c.
Concerning claim 17, the Allen reference teaches the repair system of claim 14, wherein each of the one or more suture lines includes a distal anchor member which prevents the one or more suture lines from moving back through the leaflet tissue after being passed through the leaflet tissue (Figures 12a-e; 132 | Figures 17a-c; 196).
Concerning claim 18, the Allen reference teaches the repair system of claim 17, wherein the Allen reference teaches that the distal anchor member may be a knot to tie off the one or more suture lines (Figure 17c; 198), wherein the knot may be interpreted as a suture bight, given a suture bight is defined as a suture loop.
Concerning claims 19 and 20, the Allen reference teaches the repair system of claim 14, wherein each of the proximal arms comprises a through hole configured to accommodate the one or more suture lines, and wherein the point element comprises the through hole (Figure 17b; through holes which 196 pass through, which is capable of being the point element).
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2004/0093023, hereinafter Allen) in view of Goldfarb et al. (US 2006/0089671, hereinafter Goldfarb).
Concerning claims 6 and 12, the Allen reference teaches the repair device of claims 1 and 8, but teaches the pair of first, distal arms being configured to translate towards the pair of second, proximal arms as opposed to being pivotable towards one another.
However, the Goldfarb reference teaches a heart valve repair device having the same function and similar structure as to that of the Allen reference, wherein the device includes a pair of first, distal arms (Figure 1A; 16) and a pair of corresponding second, proximal arms (Figure 1A; 18), wherein the pair of distal arms and the pair of proximal arms are moveable between an open configuration in which the pair of distal arms and the pair of proximal arms are moved apart from one another (Figure 1C) and a closed configuration in which the pair of distal arms and the pair of proximal are moved toward one another to enable grasping of leaflet tissue therebetween (Figure 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the pair of first, distal arms of the Allen reference be configured to pivot towards the pair of second, proximal arms as in the Goldfarb as a simple substitution of one known method of moving from an open to closed configuration for pairs of distal and proximal arms (translating) for another known method of moving of an open to closed configuration for a pairs of distal and proximal arms (pivoting), which would yield predictable results in that they would effectively operate in the same manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Zadno reference (US 2006/0030867) teaches a heart valve repair device including two pairs of arms to grasp leaflet tissue (Figure 6); the Keren et al. reference (US 2016/0045314) teaches a clip device having two pairs of pivotable arms for grasping leaflet tissue (Figure 41).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/19/2021